Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 5, 7, 13-14, 17 and 38, drawn to a microfluidic device.
Group II, claim(s) 29-34, 36-44 and 46-57, drawn to a method for trapping objects suspended in a fluid.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
If Group I is selected, a single species must be elected from each of the groups below:

Species Group A: Drawn to the weir-trap. A single species must be elected from one of the weir-trap configurations of claim 13 or claim 14.
 

If Group II is selected, a single species must be elected from each of the groups below:

Species Group A: Drawn to the flowing in (b). A single species must be elected from one of the flowing patterns in claim 38 or claim 39.
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 5 is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a microfluidic device comprising a plurality of weir-traps disposed between, and in fluid communication with, at least one fluid inlet and at least one fluid outlet, wherein each weir-trap is configured to retain an object suspended in a fluid passing through the microfluidic device, and wherein: i) each weir-trap comprises an entrance region, an interior region, and an exit region that collectively constitute an interior fluid flow path through the weir- trap that has a fluidic resistance, RT; ii) each weir-trap in a majority of the weir-traps is in fluid communication with one long bypass fluid flow channel having a fluidic resistance, RA, and with one or two short bypass fluid flow channels each having a fluidic resistance that is less than RA, wherein each bypass fluid flow channel connects the exit region of the weir-trap to the entrance region of another weir-trap; and iii) a ratio RA/RT is at least 1.0, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Khalili et al. (Numerical Analysis of Hydrodynamic Flow in Microfluidic Biochip for Single-Cell Trapping Application, IDS).  
Khalili et al. teaches throughout the publication a single-cell trapping system for any types of cells or particles based on the hydrodynamic flow resistance (abstract). More specifically, Khalili teaches a microfluidic device (see Figure 10) comprising a plurality of weir-traps disposed between, and in fluid communication with, at least one fluid inlet and at least one fluid outlet, wherein each weir-trap is configured to retain an object suspended in a fluid passing through the microfluidic device, and wherein: i) each weir-trap comprises an entrance region, an interior region, and an exit region that collectively constitute an interior fluid flow path through the weir- trap that has a fluidic resistance, RT; ii) each weir-trap in a majority of the weir-traps is in fluid communication with one long bypass fluid flow channel having a fluidic resistance, RA, and with one or two short bypass fluid flow channels each having a fluidic resistance that is less than RA, wherein each bypass fluid flow channel connects the exit region of the weir-trap to the entrance region of another weir-trap; and iii) a ratio RA/RT is at least 1.0 (Figure 10; and see pages 26771, third paragraph; page 26775, second paragraph; and 26780, first paragraph).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641